COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jim Kelly, Karl Baldwin, and Wood Master Homes v. Karen
                            Tracy

Appellate case number:      01-18-00913-CV

Trial court case number:    1091620

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellee, Karen Tracy, has filed her fifth motion to extend time, citing appellee’s
death on February 25, 2019, while this appeal was pending. Appellee’s motion explains
that “[p]robate has not been established and the undersigned is not authorized to proceed
with the representation of the estate,” and indicates appellee’s sister may have employed
her own counsel and begun probate proceedings. As with her previous motions, appellee
requests a 30-day extension. Ten days have passed without a response from appellants.
TEX. R. APP. P. 10.3(a)(1). Although our prior orders warned no further extensions would
be granted absent exceptional circumstances, we find appellee’s death to be an exceptional
circumstance. Accordingly, we grant the motion and order appellee’s briefing deadline
extended to November 18, 2019.
       We further notify appellee that the Court will consider requests for 60-day
extensions of time in this case so long as appellee’s motion updates the status of the probate
proceedings and the approximate date appellee’s brief may be filed. Appellee’s motions to
extend time must continue to comply with the Rules. See TEX. R. APP. P. 10.1, 10.5(b).
       It is so ORDERED.


Judge’s signature:     /s/ Evelyn V. Keyes
                        Acting individually         Acting for the Court


Date: _October 31, 2019_____________________